United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2376
                                   ___________

Michael Dunham Murphy,             *
                                   *
           Appellant,              *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * Western District of Missouri.
Michael Kemna; George Lombardi;    *
Gary B. Kempker; Thomas Clements, *       [UNPUBLISHED]
                                   *
           Appellees.              *
                              ___________

                             Submitted: January 22, 2008
                                Filed: February 4, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Missouri inmate Michael Dunham Murphy appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Having conducted de
novo review of the record and carefully considered Murphy’s arguments, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review), we find no basis
for reversal, see Brockinton v. City of Sherwood, Ark., 503 F.3d 667, 673 (8th Cir.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
2007) (supervisory liability under § 1983). Accordingly, we affirm. See 8th Cir. R. 47B.
We deny the pending motion.
                       ______________________________




                                          -2-